DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The rejection of claims 17-24 under 35 U.S.C. § 101 has been withdrawn in view of the claim amendment. 

The rejection of claims 7, 15, and 23 under 35 USC § 112(b) has been withdrawn in view of the claim amendment.

Applicant’s arguments with respect to amended claim(s) 1-24 have been considered but are moot in view of the new ground(s) of rejection set forth.

4.	Applicant's arguments filed 11/25/2020 have been fully considered but they are not persuasive. In regards to the applicants arguments regarding the rejection of claims 1-24 under 35 U.S.C. § 103 (i.e., Pg.’s 1-2 of remarks), the examiner respectfully disagrees. More specifically the applicant argues that none of the cited references discuss an ICN. However the examiner respectfully disagrees because in light of the applicants disclosure, the ICN may be a vehicular network, (i.e., see applicants specification, Para [0019] i.e., “The described solution efficiently enables notification of an MC event to proximate nodes ensuring high reception reliability within bounded time in ICN based networks, such as industrial IoT or vehicular networks). Therefore the reference of HU (Of Record) which is directed towards a vehicular network may be an ICN (HU, see Fig. 1 i.e., TX 101 may be an ICN node & Para’s [0004] i.e., vehicular communication networks may be interpreted as an information centric network (ICN) & [0061] i.e., the plurality of communication devices are implemented as vehicles, such as cars, having a D2D communication unit). Therefore the vehicular network disclosed in the HU reference may be an ICN. 

The applicant argues on (Pg. 2 of the remarks), that ICN packets are of two types, including an interest packet seeking named data and a data packet sent in response to an interest packet. However independent claim 1 does not claim the subject matter of ICN packets pertaining to different types which applicant argues. Therefore the applicant is arguing subject matter which is not claimed. Rather claim 1 broadly claims an “ICN data packet” that is created and transmitted to the proximate nodes including the set of leader nodes, which then in turn relay the ICN data packet to the non-proximate nodes. As previously explained since HU is directed to a vehicular network or an ICN, any packets delivered in the network system of HU may be broadly interpreted as an “ICN data packet” as claimed. (HU, see Para’s [0014] i.e., mission-critical services requiring both high reliability and strict punctuality of packet delivery (i.e., “ICN data packet”),  [0063-0064] i.e., The processor 101b of the transmitter communication device 101 is configured to select a subset of the plurality of relay communication devices 102 for relaying a communication message (i.e., “ICN data packet” will be created) to the one or more receiver communication devices 103-1, 103-2, [0159], & [0162] i.e., mission critical message to be transmitted). Therefore the mission critical messages which are routed as packets from the transmitter communication device 101 to the receiver 103 via the plurality of relay communication devices 102 (HU, i.e., see Fig. 1 & Para’s [0014], [0063-0064], [0159], & [0162] i.e., mission critical message) may be reasonably interpreted as the claimed “ICN data packet”. 

In regards to the applicants arguments regarding the amendment made to the independent claims to clarify that the leader nodes are elected by several nodes, and not merely chosen by a single node that is subject to the independent claims (see last paragraph on Pg. 3 of remarks), the examiner respectfully disagrees. First the amended claim feature agued by the applicant in independent claims 1, 9, and 17 recites “elect, in coordination with proximate nodes, a set of leader nodes from the proximate nodes” is performed by a single device or a node of the independent claims 1, 9, and 17. Therefore the independent claims are directed to a single device or node for performing the claim feature of “electing, in coordination with proximate nodes, the set of leader nodes” and therefore the independent claims do not claim the leader nodes are elected by several nodes as argued by the applicant since the claim feature of the electing is being performed by a single device or node. The examiner respectfully disagrees with applicant’s interpretation of the claim limitation that the leader nodes are elected by several nodes and instead interprets the claim limitation to be a single device or node electing the set of leader nodes based on coordination or coordinating with the proximate nodes to elect the set of leader nodes. For example HU discloses the claim limitation of “elect, in coordination with proximate nodes” (see Para’s [0019-0021] i.e., selecting the subset of relay communication devices will coordinate with the devices or nodes for the selection based on the respective quality measure and information about the position and/or the velocity of each relay communication device & [0063]) “a set of leader nodes from the proximate nodes” (HU, see Fig. 1 i.e., Relays 102 & Para [0019] i.e., the processor is further configured to select the subset of relay communication devices & [0069] i.e., the relay communication devices 102 in close proximity to the transmitter communication device 101 towards a given receiver communication device 103 can be grouped). Therefore with broadest reasonable interpretation of the claim feature “elect, in coordination with proximate nodes, a set of leader nodes from the proximate nodes”, the processor which selects the subset of relay communication devices as taught in HU requires the processor to coordinate with the proximate nodes by obtaining respective quality measure and information about the position and/or the velocity of each relay communication device as disclosed in (HU, Para’s [0019-0021] & [0063]) is interpreted as coordination or coordinating with the proximate nodes in order to perform the election of the set of leader nodes by the single device in claim 1 and similarly in independent claims 9 and 17.     
    
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-3, 8-11, 16-19, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over HU et al. US (2019/0280761) in view of Diab et al. US (2012/0173900), and further in view of Wang et al. US (2013/0060962).   

Regarding Claim 1, HU discloses a device (see Fig. 1 i.e., TX 101) for mission critical (MC) push notification mechanism (see Para’s [0014] i.e., mission-critical services requiring both high reliability and strict punctuality of packet delivery, [0159] i.e., predict the best possible relay nodes for forwarding the mission critical message, [0162] i.e., Using the matric C, the transmitter communication device 101 has enough information to decide which relay communication devices 102 are selected for relaying when a mission critical message is to be transmitted at a specified instant in the future) in a high-reliability (HR) information centric network (ICN) node (see Fig. 1 i.e., TX 101 may be an ICN node & Para’s [0004] i.e., vehicular communication networks may be interpreted as an information centric network (ICN) in light of the applicants specification i.e., see Para [0019] i.e., “The described solution efficiently enables notification of an MC event to proximate nodes ensuring high reception reliability within bounded time in ICN based networks, such as industrial IoT or vehicular networks) & [0061] i.e., the plurality of communication devices are implemented as vehicles, such as cars, having a D2D communication unit).

the device (see Fig. 1, TX 101) comprising: processing circuitry (see Fig. 1, Processor 101b); and a memory including instructions that configure the processing circuitry (see claim 16 i.e., a non-transitory medium storing (i.e., “memory”) a computer program comprising program code (i.e., “instructions”) that, when executed on a computer, performs the method) to: test network links (see Fig. 2 i.e., network links between Tx 101 and Relays 102, and network links between Relays 102 and Rx 103 will be tested based on a respective quality measure of the links & Para [0019] i.e., quality measure of the links) to other nodes (see fig. 1 i.e., nodes 102 & 103 & [0061]) to classify the other nodes into proximate nodes and non-proximate nodes based on a reception metric; (see Fig. 2 & Para’s [0019] i.e., the processor is further configured to select the subset of relay communication devices (i.e., “proximate nodes”) on the basis of a respective quality measure (i.e., “reception metric”), in particular a signal-to-noise ratio, associated with each relay communication device, wherein the respective quality measure is based on the quality of a D2D communication channel between the transmitter communication device and the respective relay communication device and on the quality of a D2D communication channel between the respective relay communication device and the receiver communication device (i.e., “non-proximate nodes”), [0066] i.e., received Signal-to-Noise-Ratio (SNR) (i.e., “reception metric”) between the transmitter communication device 101 and relay communication devices 102 are high & [0069] i.e., the relay communication devices 102 (i.e., “proximate nodes”) in close proximity to the transmitter communication device 101 towards a given receiver communication device 103 (i.e., non-proximate nodes) can be grouped & [0161-0163] i.e., Using matrix C (i.e., CQI matrix), the transmitter communication device 101 has enough information to decide with relay communication devices 102 are selected for relaying when a mission-critical message is to be transmitted at a specific time instant in the future). 

Elect, in coordination with proximate nodes (see Para’s [0019-0021] i.e., selecting the subset of relay communication devices will coordinate with the devices or nodes for the selection based on the respective quality measure and information about the position and/or the velocity of each relay communication device & [0063]) a set of leader nodes from the proximate nodes (see Fig. 1 i.e., Relays 102 & Para [0019] i.e., the processor is further configured to select the subset of relay communication devices & [0069] i.e., the relay communication devices 102 in close proximity to the transmitter communication device 101 towards a given receiver communication device 103 can be grouped), the set of leader nodes selected by the node based on link quality between respective leader nodes and non-proximate nodes; (see Fig.’s 1-2 & Para’s [0019] i.e., the processor is further configured to select the subset of relay communication devices (i.e., “leader nodes”) on the basis of a respective quality measure, in particular a signal-to-noise ratio, associated with each relay communication device, wherein the respective quality measure is based on the quality of a D2D communication channel between the transmitter communication device and the respective relay communication device and on the quality of a D2D communication channel between the respective relay communication device and the receiver communication device, [0021-0022] i.e., the processor is configured to select the subset of relay communication devices on the basis of information about the position and/or the velocity of each relay communication device by predicting for each relay communication device a first channel quality along a D2D communication channel  between the transmitter communication device and the relay communication device and a second channel quality along a D2D communication channel between the relay communication device and the receiver communication device. In an implementation form the first channel quality and the second channel quality can be a path loss along the respective D2D communication channels & [0161-0162] i.e., Using matrix C (i.e., CQI matrix), the transmitter communication device 101 has enough information to decide with relay communication devices 102 are selected for relaying when a mission-critical message is to be transmitted at a specific time instant in the future). 

detect an event, (see Para’s [0014] i.e., mission-critical services requiring both high reliability and strict punctuality of packet delivery, [0159] i.e., mission critical message (i.e., “event”), & [0162] i.e., mission-critical message (i.e., “event”) to be transmitted at a specific time instant in the future (i.e., mission critical message event will be detected at the specific time instant in the future by the nodes)). 

create an ICN data packet that contains data from the event; (see Para’s [0014] i.e., mission-critical services requiring both high reliability and strict punctuality of packet delivery (i.e., “ICN data packet”),  [0063-0064] i.e., The processor 101b of the transmitter communication device 101 is configured to select a subset of the plurality of relay communication devices 102 for relaying a communication message (i.e., “ICN data packet” will be created) to the one or more receiver communication devices 103-1, 103-2, [0159], & [0162] i.e., mission critical message to be transmitted).

and transmit the ICN data packet, in accordance with a pending interest table (PIT) entry, to the proximate nodes including the set of leader nodes, (see Fig. 1 & Para’s [0014] & [0063-0064] i.e., The communication interface 101a of the transmitter communication device 101 is configured to transmit the communication message (i.e., “ICN data packet”) to the one or more receiver communication devices 103-1, 103-2, via the subset of relay communication devices & [0159] i.e., best possible relay nodes for forwarding the mission critical message).

the set of leader nodes (see Fig. 1, i.e., Relay nodes  102-1, 102-2, & 102-3) to relay the ICN data packet to the non-proximate nodes, (see Para’s [0063-0064] i.e., The processor 101b of the transmitter communication device 101 is configured to select a subset of the plurality of relay communication devices 102 for relaying a communication message (i.e., “ICN data packet”) to the one or more receiver communication devices 103-1, 103-2 (i.e., “non-proximate nodes”) & [0159] i.e., best possible relay nodes for forwarding the mission critical message & [0162] i.e., the transmitter communication device 101 has enough information to decide which relay communication devices 102 are selected for relaying when a mission-critical message is to be transmitted at a specific time instant in the future).

see Fig. 1 & Para’s [0014] & [0064] i.e., The communication interface 101a of the transmitter communication device 101 is configured to transmit the communication message (i.e., “ICN data packet”) to the one or more receiver communication devices 103-1, 103-2, via the subset of relay communication devices & [0159] i.e., best possible relay nodes for forwarding the mission critical message), Hu does not disclose the ICN data packet is transmitted in accordance with a pending interest table (PIT) entry and detecting the event. However the claim limitations would be rendered obvious in view of Diab et al. US (2012/0173900).

Diab discloses detecting an event (see Fig. 14 & Para’s [0152] i.e., mission-critical functions supported by the first network, [0154], [0178] i.e., mission critical data packet 18 is received, [0188] i.e., For example, if the packet is a safety related mission-critical packet (i.e., “detecting event”), it may be placed at the front of the mission critical packet egress queue, [0225] i.e., identifying a mission-critical task (e.g., braking, engine control, safety actuation (airbag deployment), transmission control, etc.) 528, [0229], [0232] i.e., The method begins by receiving a packet 570 and identifying it as an input mission-critical packet 572, [0236], & [0278]).

Diab discloses transmitting an ICN data packet (see Fig. 14) in accordance with a pending interest table (PIT) entry (see Fig. 14 i.e., mission critical database 414 & Para’s [0177] i.e., a mission-critical database 414 (i.e., “PIT entry”) & [0182] i.e., As another specific example, the packet 418 may relate to a mission-critical function. In this instance, the processing module 398 accesses the mission-critical database 414 to determine its mission-critical priority level and other routing and/or forwarding aspects and parameters. Based on this information, the local network management function 401 processes the packet 418 & [0240]).    

(Diab suggests when the packet may relate to a mission-critical function, the processing module 398 accesses the mission-critical database 414 to determine its mission-critical priority level and other routing and/or forwarding aspects and parameters. Based on this information, the local network management function 401 processes the packet 418, (see Para [0182])). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the ICN data packet transmitted to the set of leader nodes as disclosed in HU to be transmitted in accordance with the pending interest table (PIT) entry disclosed in Diab because the motivation lies in Diab that when the packet may relate to a mission-critical function, the processing module accesses the PIT entry or mission-critical database to determine its mission-critical priority level and other routing and/or forwarding aspects and parameters for efficiently processing the mission critical packet.

The combination of HU in view of Diab does not disclose the claim features of wherein the PIT entry is a non-expiring PIT entry with a name that includes a prefix for a proximity notification push. However the claim feature would be rendered obvious in view of Wang et al. US (2013/0060962).   

Wang discloses wherein the PIT entry is a non-expiring PIT entry (see Para’s [0004] i.e., store content on a more persistent basis (i.e., “non-expiring”) [0005] i.e., pending interest table (PIT), [0027] i.e., ICN models…For example, for a newly received interest, the CCN/NDN may generate and keep a state record in a PIT, [0031] i.e., The PIT 120 may be used to record and keep track of each received interest (i.e., “PIT entry”) that is being served or pending, [0047] i.e., The TTI field 460 may indicate the life of the received PDU or packet…to indicate the life time for the interest/data stored in a PIT (i.e., “PIT entry”) or a local cache…In non-expedite mode, the TTL may be used to indicate how long an interest or data PDU may exist or remain valid in the PIT or local cache & [0048] i.e., In non-expedite mode, the TTL may be set as a unit of time-of-the-day (TOD), which may indicate the life time of the PDU. For example, a persistent interest (i.e., “non-expiring PIT entry”) with a relatively longer TOD may be stored in the PIT (i.e., “PIT entry”) to support event pushing services in ICN, [0052] i.e., For example, if the interest is about a future event, then the TTL may indicate that the interest is a persistent interest to wait for an upcoming event,  & [0070] i.e., the interest/data PDU may be processed using the…PIT…e.g., as described above for the default non-expedite mode). 

with a name that includes a prefix for a proximity notification push (see Para’s [0004] i.e., ICN, a domain-wide unique name is assigned to each entity that is part of a content delivery framework…The content router uses name prefixes, which can be full content names or proper prefixes of content names instead of network addresses, to route content packets within the content network, [0027] i.e., ICN models…a stateful approach may be used to support name-based routing and forwarding, [0031] i.e., the PIT 120 may comprise a “Prefix” column that indicates each interest, [0032] i.e., The interest may comprise a name prefix indicating the requested content…An entry may be made in the PIT 120 for the received interest using the indicated name prefix, [0033] i.e., The name prefix may then be matched with a corresponding entry in the PIT 120, [0035] i.e., Data or content may be forwarded in the networking system using name prefixes, [0048] i.e., a persistent interest with a relatively longer TOD may be stored in the PIT to support event pushing services in ICN, [0056] i.e., A scheme similar to the above scheme for receiving and forwarding interest and corresponding content data may be used to support a push event notification operation…subscribers may populate their interested event prefix…The event may be sent to an access router, where a device may be attached…the event may be pushed to the designated subscriber(s) & [0072] i.e., content name (prefix)). 

(Wang suggests in the ICN, the content router uses name prefixes, which can be full content names or proper prefixes of content names instead of network addresses, to route content packets within the content network (see Para [0004]) for supporting event pushing services in ICN (see Para [0048] i.e., a persistent interest with a relatively longer TOD may be stored in the PIT to support event pushing services in ICN)).



Regarding Claim 2, the combination of HU in view of Diab, and further in view of Wang discloses the device of claim 1, wherein, to transmit the ICN packet, the instructions configure the processing circuitry to perform a radio broadcast, (Diab, see Para [0154] i.e., mission-critical packet is to be broadcast throughout the network, [0234] & [0237])  

Regarding Claim 3, the combination of HU in view of Diab, and further in view of Wang discloses the device of claim 2, wherein only a set of acknowledgment nodes acknowledge receipt of the ICN data packet, (HU, see Para [0086]).

Regarding Claim 8, the combination of HU in view of Diab, and further in view of Wang discloses the device of claim 1, wherein, to create the ICN data packet, the instructions configure the processing circuitry to encode quality of service (QoS) parameters into the ICN data packet, (Diab, see Para [0143] i.e., mission critical packets having a higher priority (i.e., “QoS”), [0179] i.e., priority of the packet 418 & [0182] i.e., the packet 418 may relate to a mission-critical function. In this instance, the processing module 398 accesses the mission-critical database 414 to determine its mission-critical priority level and other routing and/or forwarding aspects and parameters. Based on this information, the local network management function 401 processes the packet 418 & [0213]).   

Regarding Claim 9, HU discloses a method for mission critical (MC) push notification mechanism (see Para’s [0014] i.e., mission-critical services requiring both high reliability and strict punctuality of packet delivery, [0159] i.e., predict the best possible relay nodes for forwarding the mission critical message, [0162] i.e., Using the matric C, the transmitter communication device 101 has enough information to decide which relay communication devices 102 are selected for relaying when a mission critical message is to be transmitted at a specified instant in the future) in a high- reliability (HR) information centric network (ICN) (see Fig. 1 i.e., TX 101 may be an ICN node & Para’s [0004] i.e., vehicular communication networks may be interpreted as an information centric network (ICN) in light of the applicants specification i.e., see Para [0019] i.e., “The described solution efficiently enables notification of an MC event to proximate nodes ensuring high reception reliability within bounded time in ICN based networks, such as industrial IoT or vehicular networks) & [0061] i.e., the plurality of communication devices are implemented as vehicles, such as cars, having a D2D communication unit), the method comprising: 

see Fig. 1, TX 101), network links (see Fig. 2 i.e., network links between Tx 101 and Relays 102, and network links between Relays 102 and Rx 103 will be tested based on a respective quality measure of the links & Para [0019] i.e., quality measure of the links) to other nodes(see fig. 1 i.e., nodes 102 & 103 & [0061]) to classify the other nodes into proximate nodes and non-proximate nodes based on a reception metric; (see Fig. 2 & Para’s [0019] i.e., the processor is further configured to select the subset of relay communication devices (i.e., “proximate nodes”) on the basis of a respective quality measure (i.e., “reception metric”), in particular a signal-to-noise ratio, associated with each relay communication device, wherein the respective quality measure is based on the quality of a D2D communication channel between the transmitter communication device and the respective relay communication device and on the quality of a D2D communication channel between the respective relay communication device and the receiver communication device (i.e., “non-proximate nodes”), [0066] i.e., received Signal-to-Noise-Ratio (SNR) (i.e., “reception metric”) between the transmitter communication device 101 and relay communication devices 102 are high & [0069] i.e., the relay communication devices 102 (i.e., “proximate nodes”) in close proximity to the transmitter communication device 101 towards a given receiver communication device 103 (i.e., non-proximate nodes) can be grouped & [0161-0163] i.e., Using matrix C (i.e., CQI matrix), the transmitter communication device 101 has enough information to decide with relay communication devices 102 are selected for relaying when a mission-critical message is to be transmitted at a specific time instant in the future). 

electing, by the node in coordination with proximate nodes (see Para’s [0019-0021] i.e., selecting the subset of relay communication devices will coordinate with the devices or nodes for the selection based on the respective quality measure and information about the position and/or the velocity of each relay communication device & [0063]), a set of leader nodes from the proximate nodes (see Fig. 1 i.e., Relays 102 & Para [0019] i.e., the processor is further configured to select the subset of relay communication devices & [0069] i.e., the relay communication devices 102 in close proximity to the transmitter communication device 101 towards a given receiver communication device 103 can be grouped), 

the set of leader nodes selected by the node based on link quality between respective leader nodes and non-proximate nodes; (see Fig.’s 1-2 & Para’s [0019] i.e., the processor is further configured to select the subset of relay communication devices (i.e., “leader nodes”) on the basis of a respective quality measure, in particular a signal-to-noise ratio, associated with each relay communication device, wherein the respective quality measure is based on the quality of a D2D communication channel between the transmitter communication device and the respective relay communication device and on the quality of a D2D communication channel between the respective relay communication device and the receiver communication device, [0021-0022] i.e., the processor is configured to select the subset of relay communication devices on the basis of information about the position and/or the velocity of each relay communication device by predicting for each relay communication device a first channel quality along a D2D communication channel  between the transmitter communication device and the relay communication device and a second channel quality along a D2D communication channel between the relay communication device and the receiver communication device. In an implementation form the first channel quality and the second channel quality can be a path loss along the respective D2D communication channels & [0161-0162] i.e., Using matrix C (i.e., CQI matrix), the transmitter communication device 101 has enough information to decide with relay communication devices 102 are selected for relaying when a mission-critical message is to be transmitted at a specific time instant in the future). 

detecting an event, (see Para’s [0014] i.e., mission-critical services requiring both high reliability and strict punctuality of packet delivery, [0159] i.e., mission critical message (i.e., “event”), & [0162] i.e., mission-critical message (i.e., “event”) to be transmitted at a specific time instant in the future (i.e., mission critical message event will be detected at the specific time instant in the future by the nodes)). 

creating an ICN data packet that contains data from the event; (see Para’s [0014] i.e., mission-critical services requiring both high reliability and strict punctuality of packet delivery (i.e., “ICN data packet”),  [0063-0064] i.e., The processor 101b of the transmitter communication device 101 is configured to select a subset of the plurality of relay communication devices 102 for relaying a communication message (i.e., “ICN data packet” will be created) to the one or more receiver communication devices 103-1, 103-2, [0159], & [0162] i.e., mission critical message to be transmitted).

and transmitting the ICN data packet, in accordance with a pending interest table (PIT) entry, to the proximate nodes including the set of leader nodes, (see Fig. 1 & Para’s [0014] & [0063-0064] i.e., The communication interface 101a of the transmitter communication device 101 is configured to transmit the communication message (i.e., “ICN data packet”) to the one or more receiver communication devices 103-1, 103-2, via the subset of relay communication devices & [0159] i.e., best possible relay nodes for forwarding the mission critical message).

the set of leader nodes to relay the ICN data packet to the non-proximate nodes, (see Para’s [0063-0064] i.e., The processor 101b of the transmitter communication device 101 is configured to select a subset of the plurality of relay communication devices 102 for relaying a communication message (i.e., “ICN data packet”) to the one or more receiver communication devices 103-1, 103-2 (i.e., “non-proximate nodes”) & [0159] i.e., best possible relay nodes for forwarding the mission critical message & [0162] i.e., the transmitter communication device 101 has enough information to decide which relay communication devices 102 are selected for relaying when a mission-critical message is to be transmitted at a specific time instant in the future).

see Fig. 1 & Para’s [0014] & [0064] i.e., The communication interface 101a of the transmitter communication device 101 is configured to transmit the communication message (i.e., “ICN data packet”) to the one or more receiver communication devices 103-1, 103-2, via the subset of relay communication devices & [0159] i.e., best possible relay nodes for forwarding the mission critical message), Hu does not disclose the ICN data packet is transmitted in accordance with a pending interest table (PIT) entry and detecting the event. However the claim limitations would be rendered obvious in view of Diab et al. US (2012/0173900).

Diab discloses detecting an event (see Fig. 14 & Para’s [0152] i.e., mission-critical functions supported by the first network, [0154], [0178] i.e., mission critical data packet 18 is received, [0188] i.e., For example, if the packet is a safety related mission-critical packet (i.e., “detecting event”), it may be placed at the front of the mission critical packet egress queue, [0225] i.e., identifying a mission-critical task (e.g., braking, engine control, safety actuation (airbag deployment), transmission control, etc.) 528, [0229], [0232] i.e., The method begins by receiving a packet 570 and identifying it as an input mission-critical packet 572, [0236], & [0278]).

Diab discloses transmitting an ICN data packet (see Fig. 14) in accordance with a pending interest table (PIT) entry (see Fig. 14 i.e., mission critical database 414 & Para’s [0177] i.e., a mission-critical database 414 (i.e., “PIT entry”) & [0182] i.e., As another specific example, the packet 418 may relate to a mission-critical function. In this instance, the processing module 398 accesses the mission-critical database 414 to determine its mission-critical priority level and other routing and/or forwarding aspects and parameters. Based on this information, the local network management function 401 processes the packet 418 & [0240]).    

(Diab suggests when the packet may relate to a mission-critical function, the processing module 398 accesses the mission-critical database 414 to determine its mission-critical priority level and other routing and/or forwarding aspects and parameters. Based on this information, the local network management function 401 processes the packet 418, (see Para [0182])). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the ICN data packet transmitted to the set of leader nodes as disclosed in HU to be transmitted in accordance with the pending interest table (PIT) entry disclosed in Diab because the motivation lies in Diab that when the packet may relate to a mission-critical function, the processing module accesses the PIT entry or mission-critical database to determine its mission-critical priority level and other routing and/or forwarding aspects and parameters for efficiently processing the mission critical packet.

The combination of HU in view of Diab does not disclose the claim features of wherein the PIT entry is a non-expiring PIT entry with a name that includes a prefix for a proximity notification push. However the claim feature would be rendered obvious in view of Wang et al. US (2013/0060962).   

Wang discloses wherein the PIT entry is a non-expiring PIT entry (see Para’s [0004] i.e., store content on a more persistent basis (i.e., “non-expiring”) [0005] i.e., pending interest table (PIT), [0027] i.e., ICN models…For example, for a newly received interest, the CCN/NDN may generate and keep a state record in a PIT, [0031] i.e., The PIT 120 may be used to record and keep track of each received interest (i.e., “PIT entry”) that is being served or pending, [0047] i.e., The TTI field 460 may indicate the life of the received PDU or packet…to indicate the life time for the interest/data stored in a PIT (i.e., “PIT entry”) or a local cache…In non-expedite mode, the TTL may be used to indicate how long an interest or data PDU may exist or remain valid in the PIT or local cache & [0048] i.e., In non-expedite mode, the TTL may be set as a unit of time-of-the-day (TOD), which may indicate the life time of the PDU. For example, a persistent interest (i.e., “non-expiring PIT entry”) with a relatively longer TOD may be stored in the PIT (i.e., “PIT entry”) to support event pushing services in ICN, [0052] i.e., For example, if the interest is about a future event, then the TTL may indicate that the interest is a persistent interest to wait for an upcoming event,  & [0070] i.e., the interest/data PDU may be processed using the…PIT…e.g., as described above for the default non-expedite mode). 

with a name that includes a prefix for a proximity notification push (see Para’s [0004] i.e., ICN, a domain-wide unique name is assigned to each entity that is part of a content delivery framework…The content router uses name prefixes, which can be full content names or proper prefixes of content names instead of network addresses, to route content packets within the content network, [0027] i.e., ICN models…a stateful approach may be used to support name-based routing and forwarding, [0031] i.e., the PIT 120 may comprise a “Prefix” column that indicates each interest, [0032] i.e., The interest may comprise a name prefix indicating the requested content…An entry may be made in the PIT 120 for the received interest using the indicated name prefix, [0033] i.e., The name prefix may then be matched with a corresponding entry in the PIT 120, [0035] i.e., Data or content may be forwarded in the networking system using name prefixes, [0048] i.e., a persistent interest with a relatively longer TOD may be stored in the PIT to support event pushing services in ICN, [0056] i.e., A scheme similar to the above scheme for receiving and forwarding interest and corresponding content data may be used to support a push event notification operation…subscribers may populate their interested event prefix…The event may be sent to an access router, where a device may be attached…the event may be pushed to the designated subscriber(s) & [0072] i.e., content name (prefix)). 

(Wang suggests in the ICN, the content router uses name prefixes, which can be full content names or proper prefixes of content names instead of network addresses, to route content packets within the content network (see Para [0004]) for supporting event pushing services in ICN (see Para [0048] i.e., a persistent interest with a relatively longer TOD may be stored in the PIT to support event pushing services in ICN)).




Regarding Claim 10, the combination of HU in view of Diab, and further in view of Wang discloses the method of claim 9, wherein transmitting the ICN packet includes performing a radio broadcast, (Diab, see Para [0154] i.e., mission-critical packet is to be broadcast throughout the network, [0234] & [0237])  

Regarding Claim 11, the combination of HU in view of Diab, and further in view of Wang discloses the method of claim 10, wherein only a set of acknowledgment nodes acknowledge receipt of the ICN data packet,  (HU, see Para [0086]).

Regarding Claim 16, the combination of HU in view of Diab, and further in view of Wang discloses the method of claim 9, wherein creating the ICN data packet includes encoding quality of service (QoS) parameters into the ICN data packet. (Diab, see Para [0143] i.e., mission critical packets having a higher priority (i.e., “QoS”), [0179] i.e., priority of the packet 418 & [0182] i.e., the packet 418 may relate to a mission-critical function. In this instance, the processing module 398 accesses the mission-critical database 414 to determine its mission-critical priority level and other routing and/or forwarding aspects and parameters. Based on this information, the local network management function 401 processes the packet 418 & [0213]).   

Regarding Claim 17, HU discloses at least one non-transitory machine-readable medium including instructions (see claim 16 i.e., a non-transitory medium storing (i.e., “memory”) a computer program comprising program code (i.e., “instructions”) that, when executed on a computer, performs the method)  for mission critical (MC) push notification mechanism (see Para’s [0014] i.e., mission-critical services requiring both high reliability and strict punctuality of packet delivery, [0159] i.e., predict the best possible relay nodes for forwarding the mission critical message, [0162] i.e., Using the matric C, the transmitter communication device 101 has enough information to decide which relay communication devices 102 are selected for relaying when a mission critical message is to be transmitted at a specified instant in the future) in a high-reliability (HR) information centric network (ICN) (see Fig. 1 i.e., TX 101 may be an ICN node & Para’s [0004] i.e., vehicular communication networks may be interpreted as an information centric network (ICN) in light of the applicants specification i.e., see Para [0019] i.e., “The described solution efficiently enables notification of an MC event to proximate nodes ensuring high reception reliability within bounded time in ICN based networks, such as industrial IoT or vehicular networks) & [0061] i.e., the plurality of communication devices are implemented as vehicles, such as cars, having a D2D communication unit), the see Fig. 1, Processor 101b) of a node (see Fig. 1, TX 101), cause the processing circuitry to perform operations comprising: 

testing network links (see Fig. 2 i.e., network links between Tx 101 and Relays 102, and network links between Relays 102 and Rx 103 will be tested based on a respective quality measure of the links & Para [0019] i.e., quality measure of the links) to other nodes (see fig. 1 i.e., nodes 102 & 103 & [0061]) to classify the other nodes into proximate nodes and non-proximate nodes based on a reception metric; (see Fig. 2 & Para’s [0019] i.e., the processor is further configured to select the subset of relay communication devices (i.e., “proximate nodes”) on the basis of a respective quality measure (i.e., “reception metric”), in particular a signal-to-noise ratio, associated with each relay communication device, wherein the respective quality measure is based on the quality of a D2D communication channel between the transmitter communication device and the respective relay communication device and on the quality of a D2D communication channel between the respective relay communication device and the receiver communication device (i.e., “non-proximate nodes”), [0066] i.e., received Signal-to-Noise-Ratio (SNR) (i.e., “reception metric”) between the transmitter communication device 101 and relay communication devices 102 are high & [0069] i.e., the relay communication devices 102 (i.e., “proximate nodes”) in close proximity to the transmitter communication device 101 towards a given receiver communication device 103 (i.e., non-proximate nodes) can be grouped & [0161-0163] i.e., Using matrix C (i.e., CQI matrix), the transmitter communication device 101 has enough information to decide with relay communication devices 102 are selected for relaying when a mission-critical message is to be transmitted at a specific time instant in the future). 

Electing, in coordination with proximate nodes (see Para’s [0019-0021] i.e., selecting the subset of relay communication devices will coordinate with the devices or nodes for the selection based on the respective quality measure and information about the position and/or the velocity of each relay communication device & [0063]),  a set of leader nodes from the proximate nodes, (see Fig. 1 i.e., Relays 102 & Para [0019] i.e., the processor is further configured to select the subset of relay communication devices & [0069] i.e., the relay communication devices 102 in close proximity to the transmitter communication device 101 towards a given receiver communication device 103 can be grouped)

the set of leader nodes selected by the node based on link quality between respective leader nodes and non-proximate nodes; (see Fig.’s 1-2 & Para’s [0019] i.e., the processor is further configured to select the subset of relay communication devices (i.e., “leader nodes”) on the basis of a respective quality measure, in particular a signal-to-noise ratio, associated with each relay communication device, wherein the respective quality measure is based on the quality of a D2D communication channel between the transmitter communication device and the respective relay communication device and on the quality of a D2D communication channel between the respective relay communication device and the receiver communication device, [0021-0022] i.e., the processor is configured to select the subset of relay communication devices on the basis of information about the position and/or the velocity of each relay communication device by predicting for each relay communication device a first channel quality along a D2D communication channel  between the transmitter communication device and the relay communication device and a second channel quality along a D2D communication channel between the relay communication device and the receiver communication device. In an implementation form the first channel quality and the second channel quality can be a path loss along the respective D2D communication channels & [0161-0162] i.e., Using matrix C (i.e., CQI matrix), the transmitter communication device 101 has enough information to decide with relay communication devices 102 are selected for relaying when a mission-critical message is to be transmitted at a specific time instant in the future). 

detecting an event, (see Para’s [0014] i.e., mission-critical services requiring both high reliability and strict punctuality of packet delivery, [0159] i.e., mission critical message (i.e., “event”), & [0162] i.e., mission-critical message (i.e., “event”) to be transmitted at a specific time instant in the future (i.e., mission critical message event will be detected at the specific time instant in the future by the nodes)).

creating an ICN data packet that contains data from the event; (see Para’s [0014] i.e., mission-critical services requiring both high reliability and strict punctuality of packet delivery (i.e., “ICN data packet”),  [0063-0064] i.e., The processor 101b of the transmitter communication device 101 is configured to select a subset of the plurality of relay communication devices 102 for relaying a communication message (i.e., “ICN data packet” will be created) to the one or more receiver communication devices 103-1, 103-2, [0159], & [0162] i.e., mission critical message to be transmitted).

and transmitting the ICN data packet, in accordance with a pending interest table (PIT) entry, to the proximate nodes including the set of leader nodes, (see Fig. 1 & Para’s [0014] & [0063-0064] i.e., The communication interface 101a of the transmitter communication device 101 is configured to transmit the communication message (i.e., “ICN data packet”) to the one or more receiver communication devices 103-1, 103-2, via the subset of relay communication devices & [0159] i.e., best possible relay nodes for forwarding the mission critical message).

the set of leader nodes (see Fig. 1, i.e., Relay nodes  102-1, 102-2, & 102-3) to relay the ICN data packet to the non-proximate nodes, (see Para’s [0063-0064] i.e., The processor 101b of the transmitter communication device 101 is configured to select a subset of the plurality of relay communication devices 102 for relaying a communication message (i.e., “ICN data packet”) to the one or more receiver communication devices 103-1, 103-2 (i.e., “non-proximate nodes”) & [0159] i.e., best possible relay nodes for forwarding the mission critical message & [0162] i.e., the transmitter communication device 101 has enough information to decide which relay communication devices 102 are selected for relaying when a mission-critical message is to be transmitted at a specific time instant in the future).

While HU discloses transmitting the ICN data packet to the proximate nodes including the set of leader nodes (see Fig. 1 & Para’s [0014] & [0064] i.e., The communication interface 101a of the transmitter communication device 101 is configured to transmit the communication message (i.e., “ICN data packet”) to the one or more receiver communication devices 103-1, 103-2, via the subset of relay communication devices & [0159] i.e., best possible relay nodes for forwarding the mission critical message), Hu does not disclose the ICN data packet is transmitted in accordance with a pending interest table (PIT) entry and detecting the event. However the claim limitations would be rendered obvious in view of Diab et al. US (2012/0173900).

Diab discloses detecting an event (see Fig. 14 & Para’s [0152] i.e., mission-critical functions supported by the first network, [0154], [0178] i.e., mission critical data packet 18 is received, [0188] i.e., For example, if the packet is a safety related mission-critical packet (i.e., “detecting event”), it may be placed at the front of the mission critical packet egress queue, [0225] i.e., identifying a mission-critical task (e.g., braking, engine control, safety actuation (airbag deployment), transmission control, etc.) 528, [0229], [0232] i.e., The method begins by receiving a packet 570 and identifying it as an input mission-critical packet 572, [0236], & [0278]).

see Fig. 14) in accordance with a pending interest table (PIT) entry (see Fig. 14 i.e., mission critical database 414 & Para’s [0177] i.e., a mission-critical database 414 (i.e., “PIT entry”) & [0182] i.e., As another specific example, the packet 418 may relate to a mission-critical function. In this instance, the processing module 398 accesses the mission-critical database 414 to determine its mission-critical priority level and other routing and/or forwarding aspects and parameters. Based on this information, the local network management function 401 processes the packet 418 & [0240]).    

(Diab suggests when the packet may relate to a mission-critical function, the processing module 398 accesses the mission-critical database 414 to determine its mission-critical priority level and other routing and/or forwarding aspects and parameters. Based on this information, the local network management function 401 processes the packet 418, (see Para [0182])). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the ICN data packet transmitted to the set of leader nodes as disclosed in HU to be transmitted in accordance with the pending interest table (PIT) entry disclosed in Diab because the motivation lies in Diab that when the packet may relate to a mission-critical function, the processing module accesses the PIT entry or mission-critical database to determine its mission-critical priority level and other routing and/or forwarding aspects and parameters for efficiently processing the mission critical packet.



Wang discloses wherein the PIT entry is a non-expiring PIT entry (see Para’s [0004] i.e., store content on a more persistent basis (i.e., “non-expiring”) [0005] i.e., pending interest table (PIT), [0027] i.e., ICN models…For example, for a newly received interest, the CCN/NDN may generate and keep a state record in a PIT, [0031] i.e., The PIT 120 may be used to record and keep track of each received interest (i.e., “PIT entry”) that is being served or pending, [0047] i.e., The TTI field 460 may indicate the life of the received PDU or packet…to indicate the life time for the interest/data stored in a PIT (i.e., “PIT entry”) or a local cache…In non-expedite mode, the TTL may be used to indicate how long an interest or data PDU may exist or remain valid in the PIT or local cache & [0048] i.e., In non-expedite mode, the TTL may be set as a unit of time-of-the-day (TOD), which may indicate the life time of the PDU. For example, a persistent interest (i.e., “non-expiring PIT entry”) with a relatively longer TOD may be stored in the PIT (i.e., “PIT entry”) to support event pushing services in ICN, [0052] i.e., For example, if the interest is about a future event, then the TTL may indicate that the interest is a persistent interest to wait for an upcoming event,  & [0070] i.e., the interest/data PDU may be processed using the…PIT…e.g., as described above for the default non-expedite mode). 

see Para’s [0004] i.e., ICN, a domain-wide unique name is assigned to each entity that is part of a content delivery framework…The content router uses name prefixes, which can be full content names or proper prefixes of content names instead of network addresses, to route content packets within the content network, [0027] i.e., ICN models…a stateful approach may be used to support name-based routing and forwarding, [0031] i.e., the PIT 120 may comprise a “Prefix” column that indicates each interest, [0032] i.e., The interest may comprise a name prefix indicating the requested content…An entry may be made in the PIT 120 for the received interest using the indicated name prefix, [0033] i.e., The name prefix may then be matched with a corresponding entry in the PIT 120, [0035] i.e., Data or content may be forwarded in the networking system using name prefixes, [0048] i.e., a persistent interest with a relatively longer TOD may be stored in the PIT to support event pushing services in ICN, [0056] i.e., A scheme similar to the above scheme for receiving and forwarding interest and corresponding content data may be used to support a push event notification operation…subscribers may populate their interested event prefix…The event may be sent to an access router, where a device may be attached…the event may be pushed to the designated subscriber(s) & [0072] i.e., content name (prefix)). 

(Wang suggests in the ICN, the content router uses name prefixes, which can be full content names or proper prefixes of content names instead of network addresses, to route content packets within the content network (see Para [0004]) for supporting event see Para [0048] i.e., a persistent interest with a relatively longer TOD may be stored in the PIT to support event pushing services in ICN)).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the proximity notification push for mission critical data as disclosed in HU in view of Diab to use the PIT entry which is a non-expiring PIT entry with a name that includes a prefix for a proximity notification push as disclosed in Wang because the motivation lies in Wang for supporting event pushing services in ICN by routing content packets within the content network using name prefixes instead of network addresses, for efficiently routing the content packets within the content network. 

Regarding Claim 18, the combination of HU in view of Diab, and further in view of Wang discloses the at least one non-transitory machine-readable medium of claim 17, wherein transmitting the ICN packet includes performing a radio broadcast, (Diab, see Para [0154] i.e., mission-critical packet is to be broadcast throughout the network, [0234] & [0237])  

Regarding Claim 19, the combination of HU in view of Diab, and further in view of Wang discloses the at least one non-transitory machine-readable medium of claim 18, wherein only a set of acknowledgment nodes acknowledge receipt of the ICN data packet, (HU, see Para [0086]).
 
Diab, see Para [0143] i.e., mission critical packets having a higher priority (i.e., “QoS”), [0179] i.e., priority of the packet 418 & [0182] i.e., the packet 418 may relate to a mission-critical function. In this instance, the processing module 398 accesses the mission-critical database 414 to determine its mission-critical priority level and other routing and/or forwarding aspects and parameters. Based on this information, the local network management function 401 processes the packet 418 & [0213]).   

5.	Claims 4-5, 12-13, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over HU et al. US (2019/0280761) in view of Diab et al. US (2012/0173900) and further in view of Wang et al. US (2013/0060962) as applied to claim 1 above, and further in view of BAEK et al. US (2018/0097850).

Regarding Claims 4, 12, and 20  the combination of HU in view of Diab, and further in view of Wang discloses the device, method, and non-transitory machine-readable medium of claims 1,9, and 17 including a leader node in the set of leader nodes (HU, see Fig. 1, i.e., Relay 102-3 & Para’s [0063-0064] & [0069]), but does not disclose wherein the instructions configure the processing circuitry to: receive a discovery interest packet from the leader node in the set of leader nodes, the discovery request pertaining to services provided by the node; and reply to the discovery interest packet with data about 

BAEK discloses receiving a discovery interest packet from a D2D node in a set of D2D nodes, (see Para’s [0007-0008] i.e., MCPTT service for announcing information, [0032] i.e., MCVideo represents a service for mission critical video communication, [0036],[0041], & [0047-0049] i.e., In step 320, the first terminal transmits a discovery announcement message. The discovery announcement message transmitted from the first terminal may be received at the second terminal and the N-th terminal. The discovery announcement message may include information about the capability of the first terminal and other information related to the first terminal. For example, the discovery announcement message may include information about specific category tags (e.g., certain video camera), the video performance of a camera, the status of the first terminal, etc. The status of the first terminal may include video transmission, video recording, video reception, etc.. In step S330, the second terminal and the N-th terminal store information about the presence and capability of the first terminal).

the discovery request pertaining to services provided by the node (see Para’s [0041] i.e., capability of the terminal may include services such as video provided by the terminal & [0049] i.e., the discovery announcement message may include information about specific category tags (e.g., certain video camera)). 

see Para [0050] i.e., In step S340, the second terminal transmits a discovery announcement message. The discovery announcement message transmitted from the second terminal may be received at the first terminal and the N-th terminal. In this case, the discovery announcement message may include information about the capability of the second terminal and other information related to the information about the capability of the second terminal)

(BAEK suggests providing methods and terminals for providing a MCPTT service for announcing information about communication or searching for at least one other terminal capable of communication in order to communicate with the at least one other terminal (see Para’s [0002] i.e., mission critical push to talk (MCPTT) service &  [0007-0008])). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for a leader node in the set of leader nodes as disclosed in HU in view of Diab, and further in view of Wang to exchange discovery interest packets between the leader nodes and the device for establishing the mission critical communication based on the discovery announcement message exchanged between the D2D nodes as disclosed in BAEK because the motivation lies in BAEK for announcing information about communication or searching for at least one other terminal capable of communication in order to communicate with the at least one other terminal for providing a MCPTT service. 

Regarding Claims 5,13, and 21  the combination of HU in view of Diab, further in view of Wang, and further in view of BAEK discloses the device, method, and non-transitory machine-readable medium of claims 4, 12, and 20 wherein the instructions configure the processing circuitry to add the PIT entry in response to replying to the discovery packet, (BAEK, see Para [0051] i.e., the terminal stores information about the presence and capability of the second terminal & Diab, see Para [0240] i.e., the mission critical database may be updated. It would be obvious to one ordinary skill in the art for updating or adding a PIT entry to the mission critical database of Hu in view of Diab based in response to replying to the discovery packet as disclosed in BAEK because the motivation lies in BAEK for storing the information of the terminal for performing mission critical communication services with the devices). 

3.	Claims 6, 14, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over HU et al. US (2019/0280761) in view of Diab et al. US (2012/0173900), and further in view of Wang et al. US (2013/0060962) as applied to claims 5, 13, and 21 above, and further in view of Katar et al. US (2013/0024706).

Regarding Claims 6, 14, and 22 the combination of HU in view of Diab, further in view of Wang, and further in view of Katar discloses a leader node in the set of leader nodes (HU, see Fig. 1, i.e., Relay 102-3 & Para’s [0063-0064] & [0069]) and the device, method, and non-transitory machine-readable medium of claim 5, 13, and 21 but does not disclose wherein the instructions configure the processing circuitry to: receive a sleep coordination schedule from the leader node; and adjust a sleep schedule of the node in 

Katar discloses processing circuitry (see Fig. 1, 104) to: receive a sleep coordination schedule from a leader node (see Fig. 1, Central Coordinator 104), (see Para [0019] i.e., After receiving an indication that the power save PLC device 110 will switch to the power save mode, the central coordinator 104 (e.g., the power save unit 106 of the central coordinator 104) can determine a power save schedule comprising the awake duration and the sleep duration associated with the power slave PLC device 110 (and other power save PLC devices) that will switch to the power save mode. The central coordinator 104 can broadcast the power save schedule in a power save schedule message to all the other power save PLC devices 108 (of the powerline network 102) that will remain in the active power mode). 

and adjust a sleep schedule of the node in accordance with the sleep coordination schedule (see Para [0019] i.e., After receiving an indication that the power save PLC device 110 will switch to the power save mode, the central coordinator 104 (e.g., the power save unit 106 of the central coordinator 104) can determine a power save schedule comprising the awake duration and the sleep duration associated with the power slave PLC device 110 (and other power save PLC devices) that will switch to the power save mode). 

see Para’s [0014] & [0019]).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the nodes to receive from a leader node in the set of leader nodes of HU in view of Diab, and further in view of Wang, the sleep coordination schedule disclosed in Katar who discloses a node receiving a sleep coordination schedule from a leader node and adjust a sleep schedule of the node in accordance with the sleep coordination schedule because the motivation lies in Katar that the communication device can switch from the active power mode to a power save mode to conserve power based on the power save schedule. 

4.	Claims 7, 15, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over HU et al. US (2019/0280761) in view of Diab et al. US (2012/0173900), further in view of Wang et al. US (2013/0060962), and further in view of BAEK et al. US (2018/0097850) as applied to claims 5, 13, and 21 above, and further in view of Katar et al. US (2013/0024706).

Regarding Claims 7, 15, and 23 the combination of HU in view of Diab, further in view of Wang, and further in view of BAEK discloses the device, method, and non-transitory machine-readable medium of claims 6, 14, and 22 but does not disclose wherein the sleep coordination schedule aligns sleep schedules of the node and the other nodes such 
 
Katar discloses wherein the sleep coordination schedule aligns sleep schedules of the node and the other nodes such that at least one leader is awake when the node and the other nodes are awake, (see Para’s [0017] & [0019] i.e., After receiving an indication that the power save PLC device 110 will switch to the power save mode, the central coordinator 104 (e.g., the power save unit 106 of the central coordinator 104) can determine a power save schedule comprising the awake duration and the sleep duration associated with the power slave PLC device 110 (and other power save PLC devices) (i.e., “align sleep schedules”) that will switch to the power save mode. The central coordinator 104 can broadcast the power save schedule in a power save schedule message to all the other power save PLC devices 108 (of the powerline network 102) that will remain in the active power mode). 

Katar suggests the communication device can switch from the active power mode to a power save mode to conserve power based on the power save schedule (see Para’s [0014] & [0019]).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the nodes to receive from a leader node in the set of leader nodes of HU in view of Diab, further in view of Wang, and further in view of BAEK the sleep coordination schedule disclosed in Katar who discloses the sleep coordination schedule aligns sleep schedules . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN A BAIG whose telephone number is (571)270-7511.  The examiner can normally be reached on M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADNAN BAIG/Primary Examiner, Art Unit 2461